DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8 and 10-20 were previously pending and subject to a non-final office action mailed 08/20/2020. Claims 1, 5-7, 17 and 19-20 were amended; no claim was cancelled or added in a reply filed 11/20/2020. Therefore claims 1-8 and 10-20 are currently pending and subject to the final office action below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 was considered by the examiner.

Response to Arguments
Applicant’s arguments, see remarks p. 9, filed 11/20/2020, with respect to 112a rejection have been fully considered and are persuasive.  The 112a rejection of claims 1-8, 10-16 and 19-20 has been withdrawn. 
Applicant’s arguments, see remarks p. 9, filed 11/20/2020, with respect to 112b rejection have been fully considered and are persuasive.  The 112b rejection of claims 1-8 and 10-20 has been withdrawn. 
Applicant’s arguments, see remarks p. 20-23, filed 11/20/2020, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-8 and 18 has been withdrawn. 

Applicant's arguments filed 11/20/2020 in regards to 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are patent eligible because the Office Action did not meet the Examiner’s prima facie burden for non-patentable subject matter (remarks p. 13-14).  Examiner respectfully disagrees. 
Regarding step 2A of formulating a rejection for lack of subject matter eligibility, MPEP 2106.07(a)(I) states that “A subject matter eligibility rejection should point to the specific claim limitation(s) that recites (i.e., sets forth or describes) the judicial exception. The rejection must explain why those claim limitations set forth or describe a judicial exception (e.g., a law of nature). Where the claim describes, but does not expressly set forth, the judicial exception, the rejection must also explain what subject matter those limitations describe, and why the described subject matter is a judicial exception. When the examiner has determined the claim recites an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim, and explain why it falls within one of the groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity) enumerated in MPEP § 2106.04(a)(2)”. 
In view of the above rule, Examiner stated starting in page 14 of in the non-final office action filed on 08/20/2020, “Claims 1-8 and 17-18 are rejected under 35 U.S.C. 101 because the 
These limitations, stated above (as drafted in their entirety except for the computer components and delivery vehicle), under their broadest reasonable interpretation are directed towards certain methods of organizing human activity. That is the claims covers concepts on commercial interactions (including marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”
The above rejection shows that the Examiner has pointed to the specific limitations that recite the abstract idea of certain methods of organizing human activity (i.e. “receiving…determining…calculating…analyzing…determining…receiving…controlling…verifying…storing…transporting” as a whole) and explained that these limitations are directed towards certain methods of organizing human activity because they cover concepts on commercial interaction and managing personal behavior/relationships between people. Therefore, Examiner has met his burden under step 2A of the PEG. 
In regards to step 2A prong two, MPEP 2106.07(a)(II) states that “After identifying the judicial exception in the rejection, identify any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception and explain why they do not integrate the judicial exception into a practical application and do not add significantly more to the exception… A rejection should be made only if it is readily apparent to an examiner relying on the examiner's expertise in the art in the Step 2A Prong Two inquiry and Step 2B inquiry that When making a rejection, it is important for the examiner to explain the rationale underlying the conclusion so that applicant can effectively respond… For claim limitations that recite a generic computer component performing generic computer functions at a high level of generality, such as using the Internet to gather data, examiners can explain why these generic computing functions do not meaningfully limit the claim.”
Applying the above rule to the current claims, Examiner stated in the non-final office action that “This judicial exception is not integrated into a practical application. In particular, the independent claims recite a communication interface, a processor, dynamic routing system (claim 1 and 17) are recited at a high level of generality that amounts to simple instructions of applying the abstract idea into a computer environment and field of use. Accordingly, these limitations do not integrate the judicial exception into a practical application.
The claims also recite “delivery vehicle”. This limitation is a mere indication of the field of use or technological environment in which the judicial exception is performed. It is nothing more than mere linking the abstract idea to a field of use.”
The above step2A prong two rejection explains that the rationale underlying the conclusion that the abstract idea is not integrated into a practical application is that the communication interface, a processor, dynamic routing system are recited at a high level of generality that amounts to simple instructions of applying the abstract idea into a computer environment and field of use”. In other words, the additional elements, alone or in 
In regards to step 2B, MPEP 2106.05 (II) states that “Although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should: (1) Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two; (2) Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h); (3) Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant; and (4) Evaluate whether any additional element or combination of elements are other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, per MPEP § 2106.05(d).”
Applying the above rule, Examiner stated in the non-final office action that “The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a computer environment and field of use.”
Since no additional elements were identified as insignificant extra solution activity, Examiner’s statement carried over their identification of the additional elements in the claim from step 2A and carried over their conclusions from step 2A prong two considerations. Therefore, Examiner has met his prima facie burden in regards to step 2B of the streamlined analysis. Accordingly, Examiner has met his prima facie burden as a whole in rejecting the current claims for lack of subject matter eligibility. 
Applicant further argues that the claims are patent eligible because the claims do not include recitations that are substantively similar to example listed under each of the subgroupings (remarks p. 14). Examiner respectfully disagrees.
Examiner respectfully notes that identifying whether the claims falls within one of the groupings of abstract ideas (i.e. mental processes, certain methods of organizing human activity, mathematical concepts) is not based on whether the current claims are similar to limitations that the courts have found to be abstract, but rather on whether the recitation of the claims are covered by the groupings. (please see MPEP 2106.04(a) “to facilitate examination, the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent, as is explained in MPEP § 2106.04(a)(2). This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types”). 
Therefore, the current claim limitations are directed towards certain method of organizing human activity because they cover concepts of managing relationship between people and personal behavior as well as concept covering business interactions. 
Applicant further argues that even if the claims recited a method of organizing human activity which includes managing interactions between people or commercial interactions, the following limitations recited in claim 1 and 17 contain non-abstract elements that integrate the concept into a practical application: “receiving, via the user interface, a request to transport the item from the customer, the request comprising: a selection of a delivery channel by which the customer requests the item be transported; the delivery location for the item; a detailed description of the item to be transported, the detailed description including one or more of a size, a shape, and contents of the item; and a requested delivery window for delivery of the item to the delivery location", "confirming, by a processor, that the selected delivery channel can deliver the item to the delivery location based on the delivery location and the requested delivery window", "generating a notification indicating whether the request to transport the item is verified or canceled based on whether the received item matches the detailed description", "providing, via the user interface, notification that the request to transport the item is cancelled based on the notification indicating that the request to transport the item is cancelled", and "based on the notification indicating that the request to transport the item is verified, controlling delivery of the item to the delivery location via the delivery vehicle according to the existing or new route by the estimated delivery window” (Remarks p. 16). Examiner respectfully disagrees. 
The amended claim limitations as recited above further limits the abstract idea directed towards certain methods of organizing human activity. The additional elements as the user interface and processor are still recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a computer environment and does not integrate the abstract idea into a practical application. 
Applicant also argues that the claim are patent eligible because the claims improve upon systems and methods of transporting an item to a delivery location by enabling remote and electronic interactions to receive request and schedule delivery services for the item, routing the delivery vehicle without disrupting a delivery deadline, receiving the item, transporting the item and delivery the items (remarks p. 17). Examiner respectfully disagrees. 
As stated above, the claims are directed towards an abstract idea of organizing human activity (i.e. commercial interactions and managing relationship between people), they are simple using generic computers to apply said abstract idea into a computer environment. 
As a matter of fact, Applicant’s argument above supports Examiner’s determination because “transporting an item to a delivery location by receiv[ing] request and schedule delivery services for the item, routing the delivery vehicle without disrupting a delivery deadline, receiving the item, transporting the item and delivery the items” are all abstract concept and “enabling remote and electronic interactions” is done through the use of generic computer components to apply these abstract concepts. Accordingly, the claims are not directed towards an improvement but towards an abstract idea that is applied on a computer environment. 
Applicant further argues that the claims do not monopolize the purported abstract concept (remarks p. 17). Examiner respectfully notes that the subject matter eligibility test is the two part alice/mayo test and not whether the claims monopolize or preempt the abstract concept. (please see MPEP 2106.04(I) “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible”).
The Applicant also argues that the “receiving information from the user via the user interface, confirming ability to deliver the item, analyze routes and determine whether to modify an existing route or generate a new route, receive the item, generate a notification indicating whether the request is verified or canceled, and controlling delivery fo the item when the request is verified” improves delivery of items for users by allowing user to more easily control and coordinate delivery of items, thereby providing efficiencies and advantages over prior art systems (remarks p. 17). Examiner respectfully disagrees. 
As stated above, the claims are directed towards an abstract idea of certain methods of organizing human activity and the additional computer elements recited (i.e. User interface and 
Applicant argues that the claims are patent eligible because the claim limitations are not well-understood, routine and conventional (remarks p. 18-19). Examiner respectfully disagrees. 
Examiner respectfully notes that a novel abstract idea is still an abstract idea. As stated in MPEP 2106.05(I) “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an 
As stated above, the claims limitations recite an abstract idea directed towards certain methods of organizing human activity. The fact that the claim limitations might be novel does not take away from the fact that the claims are still directed towards an abstract idea and the additional computer elements amount to instructions to apply the abstract idea on computer environment due to their high generality recitation. Accordingly, the claims are not patent eligible because they do not recite an inventive concept. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites “wherein the delivery vehicle is part of an automated delivery system”. The limitation is new matter because it lacks support in the specification. The broadest reasonable interpretation of the limitation discloses that the delivery vehicle is an automated delivery machine. However, a review of the specification does not disclose that a delivery vehicle is automated or part of an automated delivery system.  Paragraph 22 is the closest support Examiner could find for the above limitation.
 Paragraph 22 states that “As used herein, the term "carrier" may refer to an individual assigned to a route who delivers the items to each destination. The term may also refer to other delivery resources, such as trucks, trains, planes, automated handling and/or delivery systems, and other components of the distribution network. The present disclosure also relates to systems and methods to analyze items sent from or received in a geographic area to identify potential information regarding the item that may provide additional revenue streams for the distribution network.”
The bolded except above discloses that the delivery vehicles (i.e. trucks, trains, planes) are a different entity than the automated handling and/or delivery systems. In other words, the delivery vehicles can exist alongside the automated handling and/or delivery systems but they are not part of the automated delivery systems themselves. Therefore, the limitation is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a request to transport the item from the customer”. There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “a request to transport the item from the consumer”. 

Claims 2-8 are also rejected under 112b for failing to cure the deficiency above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1 and 19 recites “providing […] to enable a consumer to request transportation of an item to a delivery location; receiving, […], a request to transport the item from the customer, the request comprising: a selection of a delivery channel by which the customer requests the item be transported; the delivery location for the item; a detailed description of the item to be transported, the detailed description including one or more of a size, a shape, and contents of the item; and a requested delivery window for delivery of the item to the delivery location; confirming, […], that the selected delivery channel can deliver the item to the delivery location based on the delivery location and the requested delivery window; calculating, […], an estimated delivery window based on the request to transport the item; automatically analyzing existing routes for the selected delivery channel and determining, […], based on the selected delivery channel, the analysis of the existing routes for the selected delivery channel, 
These limitations, stated above, under their broadest reasonable interpretation are directed towards certain methods of organizing human activity. That is the claims covers concepts on commercial interactions (including marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The mere 
The judicial exceptions of the respective claims are not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of managing transport activities of a package between an origin to a destination through the user of a user interface, processor and a dynamic router. The claimed user interface, processor and dynamic router are recited at a high level of generality and are merely invoked as tools for commercial interactions and managing interactions between people. Simply implementing the abstract idea on a generic user interface, processor and dynamic router is not a practical application of the abstract idea. 
The claims further recite “a delivery vehicle”. The delivery vehicle is recited at high level of generality which amounts to generally linking the abstract idea into a field of use. Accordingly, individually and in combination, these additional elements do not integrate the abstract idea into a practical application. Claims 1 and 19 are directed to an abstract idea. 
Claims 1 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using user interface, processor and dynamic router for managing interactions between people and commercial interactions amount to no more than mere instructions to apply the exception using generic computer elements. Thus, even when viewed individually and in combination, nothing in the claims provides an inventive concepts. Claims 1 and 19 are ineligible. 

Dependent claims 12-16 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the processor and dynamic router are still recited at high level of generality which amounts to apply it) or providing significantly more limitations.
Claim 17  recites “[…] receiving a request to transport the item, the request comprising: a selection of a delivery channel by which the customer requests the item be transported; a delivery location for the item; a detailed description of the item to be transported; and a requested delivery window for delivery of the item to the delivery location; […] for determining that the selected delivery channel delivers items to the delivery location for the item; […] calculating an estimated delivery window based on the request to transport the item; […] automatically analyzing existing routes for the selected delivery channel and determining, based on the selected delivery channel, the analysis of the existing routes for the selected delivery channel, and a determination that the selected delivery channel delivers items to the delivery location, whether to modify one of the existing routes or generate a new route to transport the item as requested by the customer based on the estimated delivery window; -6-Application No.: 15/279287 Filing Date:September 28, 2016 […]controlling delivery of the item to the destination via a delivery vehicle according 
These limitations, stated above, under their broadest reasonable interpretation are directed towards certain methods of organizing human activity. That is the claims covers concepts on commercial interactions (including marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The mere nominal recitation of a generic processor, user interface and dynamic router does not take the claim out of methods of organizing human interactions. Thus claim 1 recites an abstract idea. 
The judicial exceptions of the respective claims are not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of managing transport activities of a package between an origin to a destination through the user of a user interface, processor and a dynamic router. The claimed user interface, processor and dynamic router are recited at a high level of generality and are merely invoked as tools for commercial interactions and managing interactions between people. Simply implementing the abstract idea on a generic user interface, processor and dynamic router is not a practical application of the abstract idea. 

Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using user interface, processor and dynamic router for managing interactions between people and commercial interactions amount to no more than mere instructions to apply the exception using generic computer elements. Thus, even when viewed individually and in combination, nothing in the claims provides an inventive concepts. Claim 17 are ineligible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonker (US 2016/0232487) in view of Raman (US 2016/0379167), Gorlin (US 2016/0104112).
As per claim 17, Yonker discloses a system for transporting an item to a delivery location, comprising:
	Means for receiving a request to transport the item, the request comprising (paragraph 255):
A selection of a delivery channel by which the customer requests the item to be transported (paragraph 261);
A delivery location for the item (paragraph 258);

A requested delivery window for delivery of the item to the delivery location (paragraph 260);
Means for determining that the selected delivery channel delivers items to the delivery location for the item (paragraph 14, 25, 211, the system awards the delivery to the courier based on speed necessity of order fulfillment);
The delivery vehicle configured to: receive the item for transportation to the delivery location by the delivery vehicle (paragraph 2, 8, 10, 26);
Transport the item to the delivery location according to the selected delivery channel such that the item is delivered to the delivery location within the estimated delivery window  (paragraph 4, 14, 255-260).
	However, Yonker does not disclose but Raman discloses means for determining that a delivery channel delivers items to the delivery location for the item (paragraph 32, 45-48); means for calculating an estimated delivery window based on the request to transport the item (paragraph 25, 32, 45-48);  means for automatically analyzing existing routes for the delivery channel and determining based on the delivery channel, the analysis of the existing routes for the delivery channel, and a determination that the delivery channel delivers items to the delivery location, whether to modify one of the existing routes or generate a new route to transport the item as requested by the customer based on the estimated delivery window (paragraph 32, 45-49); determining whether to modify one of the existing routes or to generate 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Raman in the teaching of Yonker, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	However, Yonker in view of Raman highly suggest but does not explicity disclose but Gorlin explicitly discloses means for controlling delivery of the item to the destination via a delivery vehicle according to the existing or new route by the estimated delivery window (paragraph 129-135), the delivery vehicle configured to store the item during transportation to the delivery location in a storage of the delivery vehicle (paragraph 127-133, the courier stores the package in their vehicle when delivering the packages); and transport the item to the delivery location according to the selected delivery channel and the existing or new route such that the item is delivered to the delivery location within the estimated delivery window (paragraph 127-135, fig. 38-39, 70).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Gorlin in the teaching of Yonker in view of Raman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the 
Novelty and Non-obviousness
No prior art has been applied to independent claims 1 and 19 and their dependent claims because Examiner is unaware of any prior art, alone or in combination, which teaches all the limitations of the independent claims. 
The closest non-applied prior art is Morony (US 2006/0100970). Morony is directed towards facilitating package delivery. It discloses verifying that the identifier package being picked up by the carrier for delivery matches the identifier on the label the carrier is applying on the package, if the there is no match, the pickup of the package is aborted. However, Morony does not reveal that the matching is being done on a detailed description of the item including content, shape or size and generating a notification of the cancellation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628